DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendments filed on 01/14/2021 are acknowledged and entered.

Claims 1-22 were pending.  In the amendment as filed, applicants have amended claims 1, 4, 5, 7-11, 13-15, and 19-21; cancelled claims 2, 3, 6, 12, 16-18, and 22; and added claims 23-26.  Therefore, claims 1, 4, 5, 7-11, 13-15, 19-21, and 23-26 are currently pending and are under consideration in this Office Action.  Further, an amendment to the present specification was filed on 01/14/2021 in order to “update the priority data”.

Priority
As stated in the Application Data Sheet (ADS) filed on 01/14/2021, this present application is a continuation (CON) of 16/303,369 that was filed on 11/20/2018.  16/303,369 is a 371 of PCT/US2017/034420 filed on 05/25/2017.  PCT/US2017/034420 claims priority to provisional application 62/341,848 that was filed on 05/26/2016.  Therefore, this application has an effective filing date of 05/26/2016 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 04/17/2021; 07/15/2021; 08/10/2021; 04/12/2022; and 07/09/2022 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate (i.e. it was cited in IDS filed on 04/17/2021); (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 forms.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 4, 5, 7-11, 13, 14, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,925,869 B2 (referred hereinafter as Chan et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 4, 5, 7-11, 13, 14, 23 and 24 and the method of claims 1-3 of Chan et al. have similar method step and uses a composition with similar structural features.

17/148,701
US 10,925,869 B2
1. A method of treating a pulmonary vascular disease in a subject comprising administering to the subject a therapeutically effective amount of a GLS1 inhibiting composition.
1. A method of treating a pulmonary vascular disease in a subject comprising administering to the subject a therapeutically effective amount of verteporfin, a salt, prodrug, or derivative thereof and C968 or CB-839; or a salt, prodrug, or derivative thereof.
7. The method of claim 1, wherein the GLS1
inhibiting composition is C968 or CB-839 a salt, prodrug, or derivative thereof.

10. The method of claim 1, further comprising administering a YAP/TAZ inhibiting composition to the subject.

11. The method of claim 10, wherein the YAP/TAZ inhibiting composition is verteporfin, a salt, prodrug, or derivative thereof.

23. The method of claim 7, wherein the GLS1 inhibiting composition is C968, a salt, prodrug, or derivative thereof.

24. The method of claim 7, wherein the GLS1 inhibiting composition is CB-839, a salt, prodrug, or derivative thereof.

4. The method of claim 1, wherein the pulmonary vascular disease is pulmonary hypertension.
2. The method of claim 1, wherein the pulmonary vascular disease is a pulmonary hypertension.
8. The method of claim 7, wherein the pulmonary vascular disease is pulmonary hypertension.

13. The method of claim 10, wherein the pulmonary vascular disease is pulmonary hypertension.

5. The method of claim 1, wherein the pulmonary vascular disease is pulmonary arterial hypertension.
3. The method of claim 1, wherein the pulmonary vascular disease is a pulmonary arterial hypertension.
9. The method of claim 7, wherein the pulmonary vascular disease is pulmonary arterial hypertension.

14. The method of claim 10, wherein the pulmonary vascular disease is pulmonary arterial hypertension.



That is the method of the instant application is generic to the method of Chan et al. or in other word claims 1, 4, 5, 7-11, 13, 14, 23 and 24 are anticipated by claims 1-3 of U.S. Patent No. 10,925,869 B2.  Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,925,869 B2.

Claims 15, 19-21, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,925,869 B2 (referred hereinafter as Chan et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 15, 19-21, 25 and 26 and the method of claim 4 of Chan et al. have similar method step and uses a composition with similar structural features.

17/148,701
US 10,925,869 B2
15. A method of reducing pulmonary vascular stiffness in a subject comprising administering to the subject a therapeutically effective amount of a GLS1 inhibiting composition.
4. A method of reducing pulmonary vascular stiffness in a subject comprising administering to the subject a therapeutically effective amount of verteporfin, a salt, prodrug, or derivative thereof and C968 or CB-839; or a salt, prodrug, or derivative thereof.
19. The method of claim 15, wherein the GLS1
inhibiting composition is C968 or CB-839 a salt, prodrug, or derivative thereof.

20. The method of claim 15, further comprising administering a YAP/TAZ inhibiting composition to the subject.

21. The method of claim 20, wherein the YAP/TAZ inhibiting composition is verteporfin, a salt, prodrug, or derivative thereof.

25. The method of claim 19, wherein the GLS1 inhibiting composition is C968, a salt, prodrug, or derivative thereof.

26. The method of claim 19, wherein the GLS1 inhibiting composition is CB-839, a salt, prodrug, or derivative thereof.



That is the method of the instant application is generic to the method of Chan et al. or in other word claims 15, 19-21, 25 and 26 are anticipated by claim 4 of U.S. Patent No. 10,925,869 B2.  Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 10,925,869 B2.

Claims 1, 4, 5, 7-11, 13, 14, and 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of copending Application No. 16/765,977 (reference application; based on claims amendment filed on 08/22/2022; and hereinafter refers to as Acharya et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other both the method of the instant claims 1, 4, 5, 7-11, 13, 14, and 24 and the method of claims 1, 9, and 10 of Acharya et al. have similar method step and uses a composition with similar structural features.

17/148,701
16/765,977
1. A method of treating a pulmonary vascular disease in a subject comprising administering to the subject a therapeutically effective amount of a GLS1 inhibiting composition.
9. A method of treating a pulmonary disease in a subject in need of such treatment comprising administering the therapeutic particle of claim 1 to the subject.
7. The method of claim 1, wherein the GLS1 inhibiting composition is C968 or CB-839 a salt, prodrug, or derivative thereof.
1. A therapeutic particle comprising a biocompatible polymer, a YAP1/WWRT1 inhibiting agent and a glutaminase inhibiting agent; wherein the YAP1/WWRT1 inhibiting agent is verteporfin, or a salt, prodrug, or derivative thereof; and wherein the glutaminase inhibiting agent is CB-839, or a salt, prodrug, or derivative thereof.
24. The method of claim 7, wherein the GLS1 inhibiting composition is CB-839, a salt, prodrug, or derivative thereof.

10. The method of claim 1, further comprising administering a YAP/TAZ inhibiting composition to the subject.

11. The method of claim 10, wherein the YAP/TAZ inhibiting composition is verteporfin, a salt, prodrug, or derivative thereof.

4. The method of claim 1, wherein the pulmonary vascular disease is pulmonary hypertension.
10. The method of treating a pulmonary disease of claim 9, wherein the pulmonary disease comprises a pulmonary vascular disease, pulmonary hypertension, pulmonary arterial hypertension, pulmonary stiffness, pulmonary fibrosis, chronic obstructive pulmonary disease (COPD), cystic fibrosis, emphysema, asthma, pulmonary embolism, acute lung disease, sepsis, tuberculosis, sarcoidosis, or lung cancer.
8. The method of claim 7, wherein the pulmonary vascular disease is pulmonary hypertension.

13. The method of claim 10, wherein the pulmonary vascular disease is pulmonary hypertension.

5. The method of claim 1, wherein the pulmonary vascular disease is pulmonary arterial hypertension.

9. The method of claim 7, wherein the pulmonary vascular disease is pulmonary arterial hypertension.

14. The method of claim 10, wherein the pulmonary vascular disease is pulmonary arterial hypertension.



That is the method of the instant application is generic to the method of Acharya et al. or in other word claims 1, 4, 5, 7-11, 13, 14, and 24 are anticipated by claims 1, 9, and 10 of copending Application No. 16/765,977.  Accordingly, the examined claims would be obvious over the claims of copending Application No. 16/765,977.  Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
August 30, 2022